MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                               Jul 23 2020, 9:14 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
R. Brian Woodward                                         Curtis T. Hill, Jr.
Appellate Public Defender                                 Attorney General
Crown Point, Indiana
                                                          Caroline G. Templeton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lawrence W. Williams,                                     July 23, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-10
        v.                                                Appeal from the
                                                          Lake Superior Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff                                        Samuel L. Cappas, Judge
                                                          Trial Court Cause No.
                                                          45G04-1806-F4-37



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-10 | July 23, 2020                     Page 1 of 8
                                           Case Summary
[1]   Lawrence W. Williams appeals his conviction for Level 4 felony child

      molesting, arguing that the trial court made several erroneous evidentiary

      rulings. We disagree and affirm.



                            Facts and Procedural History
[2]   In June 2018, the State charged Williams with Level 4 felony child molesting,

      Level 5 felony criminal confinement, and Level 6 felony sexual battery, alleging

      that he had inappropriately touched his girlfriend’s ten-year-old granddaughter,

      A.W. The case proceeded to a jury trial in October 2019. A.W. testified that the

      touching occurred while she and Williams were on Williams’s bed watching TV

      one night in the house they shared with several other family members. She said

      that Williams started by rubbing her back, then rubbed her butt over her

      clothes, then rubbed her butt and touched her vagina under her clothes. A.W.’s

      mother testified that when Williams was confronted about A.W.’s allegations,

      he said, “[I]f I touched her inappropriately, I apologize.” Tr. Vol. III p. 36. The

      State also presented evidence that Williams’s DNA was present on the outside

      seat area of A.W.’s pants and on the outside back of A.W.’s shirt.


[3]   The jury found Williams guilty on the child-molesting charge and not guilty on

      the criminal-confinement and sexual-battery charges. The court sentenced

      Williams to six-and-a-half years in the Department of Correction and one-and-

      a-half years on community corrections.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-10 | July 23, 2020   Page 2 of 8
[4]   Williams now appeals.



                                 Discussion and Decision
                                    I. Constitutional Claims
[5]   Williams first argues that two of the trial court’s evidentiary rulings violated his

      right of confrontation and right to testify under both the Sixth Amendment to

      the United States Constitution and Article 1, Section 13 of the Indiana

      Constitution. We review alleged constitutional violations de novo. Hall v. State,

      36 N.E.3d 459, 466 (Ind. 2015), reh’g denied.


                                    A. Right of Confrontation
[6]   During the cross-examination of A.W., Williams’s attorney told the court that

      he wanted to ask A.W. about two instances of A.W. “lying on other people.”

      Tr. Vol. III p. 108. Specifically, Williams’s attorney said that A.W. would

      admit that she (1) falsely told her mother that A.W.’s older sister, A.B., “has

      begun to self-mutilate again,” id. at 109, and (2) falsely reported that her

      mother’s boyfriend had shot A.W.’s younger sister with a BB gun, id.

      Williams’s attorney argued, “So we have this pattern of lying just to get people

      in trouble. And that’s what I’m saying that occurred here. Her motive is to see

      how much attention she can get by telling a lie.” Id. at 109-10. The State

      objected, and the trial court barred Williams from asking the questions.


[7]   Williams argues that the trial court’s ruling violated his constitutional right of

      confrontation. Specifically, he contends that he had a constitutional right to

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-10 | July 23, 2020   Page 3 of 8
      present evidence that A.W. had a motive to lie about him and that her prior

      accusations establish such a motive—namely, to get attention. See Appellant’s

      Br. p. 15 (“A.W. had a motive to draw attention to herself by telling a lie.”); id.

      at 16 (“the witness had made false accusations against her sister and her

      [mother’s boyfriend] merely in an attempt to garner favor and to seek

      attention”).


[8]   In response, the State notes that while a defendant’s right to present a defense

      “is of the utmost importance, it is not absolute,” and defendants generally must

      “comply with established rules of procedure and evidence designed to assure

      both fairness and reliability in the ascertainment of guilt and innocence.” Jacobs

      v. State, 22 N.E.3d 1286, 1288 (Ind. 2015). The State argues that the evidence of

      A.W.’s prior accusations was inadmissible pursuant to the Indiana Rules of

      Evidence, specifically, Rule 608(b), which addresses evidence of a witness’s

      character for truthfulness or untruthfulness. The rule provides, in relevant part,

      that specific instances of a witness’s untruthful conduct may, in the trial court’s

      discretion, be inquired into on cross-examination, but only “if they are

      probative of the character for truthfulness or untruthfulness of another witness

      whose character the witness being cross-examined has testified about.” Ind.

      Evidence Rule 608(b). Here, Williams sought to ask A.W. about her own

      conduct, not the conduct of another witness.


[9]   In his reply brief, Williams does not dispute the State’s argument that the

      evidence would not be admissible under Evidence Rule 608(b). Instead, he

      argues that even if it would not be, it was admissible under Evidence Rule 616.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-10 | July 23, 2020   Page 4 of 8
       That rule provides, “Evidence that a witness has a bias, prejudice, or interest for

       or against any party may be used to attack the credibility of the witness.” Ind.

       Evidence Rule 616. But the fact that A.W. made accusations against her sister

       and her mother’s boyfriend does not show that she has a bias, prejudice, or

       interest against Williams. At most, they show that she has (or had) a bias,

       prejudice, or interest against her sister and her mother’s boyfriend. Therefore,

       the proffered evidence was not admissible under Rule 616. Cf. Kirk v. State, 797

       N.E.2d 837 (Ind. Ct. App. 2003) (explaining that evidence that the victim was

       mad at the defendant and had a “desire for revenge” would be admissible

       under Rule 616), reh’g denied, trans. denied.


[10]   Furthermore, Williams fails to cite anything in the record that supports his

       claim that A.W.’s reason for lying in those situations was to get attention for

       herself. In his offer of proof, Williams only said that A.W. would admit lying in

       those two instances. There was nothing in the offer of proof about A.W.’s

       reasons for lying. A.W. could have had any number of reasons for lying, many

       of which could have been specific to her sister and her mother’s boyfriend.


[11]   Williams has not convinced us that the trial court violated his constitutional

       right of confrontation by prohibiting him from asking A.W. about her prior

       accusations.


                                           B. Right to Testify
[12]   At the end of the presentation of evidence, there was a discussion about

       whether Williams would testify. His attorney indicated that Williams wanted to

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-10 | July 23, 2020   Page 5 of 8
       testify that A.W. was falsely accusing him of molesting her because her sister,

       A.B., had falsely accused “a teacher earlier during the year of acting -- of

       touching her inappropriately” and A.W. “seems to be following A.B.’s lie in the

       way that A.B. had lied on the teacher at school.” Tr. Vol. IV pp. 111-12. The

       court ruled that Williams’s proposed testimony was not relevant and could not

       be given, so Williams did not take the stand.


[13]   Williams argues that the trial court’s ruling violated his constitutional right to

       testify. His argument assumes that his proposed testimony was relevant. We

       agree with the trial court that it was not. Indiana Rule of Evidence 401 provides

       that evidence is relevant if “(a) it has any tendency to make a fact more or less

       probable than it would be without the evidence; and (b) the fact is of

       consequence in determining the action.” The fact that A.B. falsely accused a

       teacher of touching her inappropriately, standing alone, has no tendency to

       prove that A.W. was falsely accusing Williams. Williams contends that A.W.

       was “mimicking” A.B.’s lie “[o]ut of envy for the attention A.B. received[.]”

       Appellant’s Br. p. 19. But there is no evidence of how A.W. felt about the

       attention A.B. received for her false accusation, let alone that she was

       “envious” of it. That is pure speculation by Williams. Because there was

       nothing linking A.W.’s accusation against Williams to A.B.’s false accusation

       against her teacher, evidence of A.B.’s false accusation was not relevant to any

       issue in this case. While a defendant’s right to present a defense is broad, it does

       not include the right to present irrelevant evidence. See, e.g., Sanchez v. State, 749

       N.E.2d 509, 521 (Ind. 2001). As such, the trial court did not violate Williams’s


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-10 | July 23, 2020   Page 6 of 8
       constitutional right to testify by prohibiting him from testifying about A.B.’s

       false accusation.


                                    II. Interview of Williams
[14]   Our resolution of Williams’s second argument is fatal to his third and final

       argument. In a recorded interview with Officer Christopher Matonovich,

       Williams was asked why A.W. would accuse him of molesting her, and he

       raised the fact that A.W.’s sister had falsely accused her teacher of touching her

       inappropriately. When Officer Matonovich testified at trial, the prosecutor

       asked him about certain things Williams said during the interview but not about

       Williams’s suggestion that A.W. was making a false accusation just like her

       sister did. On cross-examination, Williams argued that he should be allowed to

       ask Officer Matonovich about that part of the interview under the rule of

       completeness, Evidence Rule 106, which provides, “If a party introduces all or

       part of a writing or recorded statement, an adverse party may require the

       introduction, at that time, of any other part—or any other writing or recorded

       statement—that in fairness ought to be considered at the same time.” The trial

       court barred Williams from doing so on the ground that the false accusation by

       A.W.’s sister was not relevant to A.W.’s accusation against Williams.


[15]   Williams argues that the trial court’s ruling was an abuse of discretion. But as

       we held above, the false accusation by A.W.’s sister was not relevant to this

       case. Williams himself acknowledges that Evidence Rule 106 does not allow the

       admission of irrelevant portions of a recorded statement. Norton v. State, 772


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-10 | July 23, 2020   Page 7 of 8
       N.E.2d 1028, 1033 (Ind. Ct. App. 2002), trans. denied. Therefore, the trial court

       did not abuse its discretion by prohibiting Williams from asking Officer

       Matonovich about this part of the interview.


[16]   Affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-10 | July 23, 2020   Page 8 of 8